Title: From Thomas Jefferson to Archibald Cary, 7 January 1786
From: Jefferson, Thomas
To: Cary, Archibald



Dear Sir
Paris Jan. 7. 1786.

It will be a misfortune to the few of my countrymen (and very very few they are indeed) who happen to be punctual. Of this I shall give you a proof by the present application, which I should not make to you if I did not know you to be superior to the torpidity of our climate. In my conversations with the Count de Buffon on the subjects of Natural history, I find him absolutely unacquainted with our Elk and our deer. He has hitherto beleived that our deer never had horns more than a foot long; and has therefore classed them with the roe-buck, which I am sure you know them to be different from. I have examined some of the red deer of this country at the distance of about 60. yards, and I find no other difference between them and ours, but a shade or two in the colour. Will you take the trouble to procure for me the largest pair of bucks horns you can, and a large skin of each colour, that is to say a red and a blue? If it were possible to take these from a buck just killed, to leave all the bones of the head in the skin, with the horns on, to leave the bones and hoofs of the legs and feet in the skin, so that having only made an incision all along the belly and neck, to take the animal out at, we could by sewing up that incision and stuffing the skin, present the true size and form of the animal, it would be a most precious present. Our deer have been often sent to England and Scotland. Do you know (with certainty) whether they have ever bred with the red deer of those countries? With respect to the Elk, I despair of your being able to get for me any thing but the horns of it. David Ross I know has a pair; perhaps he would give them to us. It is useless to ask for the skin and skeleton, because I think it not in your power to get them, otherwise they would be most desirable. A gentleman, fellow passenger with me from Boston to England, promised to send to you in my name some hares, rabbets, pheasants and partridges, by the return of the ship which was to go to Virginia, and the captain promised great care of them. My friend procured the animals, and, the ship changing her destination, he kept them in hopes of finding some other conveyance, till they all perished. I do not despair however of finding some opportunity still of sending a colony of useful animals. I am making a collection of vines for wine and for the table, some trees also, such as the Cork oak, &c. &c.

Every thing is absolutely quiet in Europe. There is not therefore a word of news to communicate. I pray you to present me affectionately to your family and that of Tuckahoe. Whatever expence is necessary for procuring me the articles abovementioned I will instantly replace either in cash or in any thing you may wish from hence. I am with very sincere esteem Dear Sir your most obedient humble servant,

Th: Jefferson

